Name: Council Decision (EU) 2015/1900 of 5 October 2015 establishing the position to be taken on behalf of the European Union within the Stabilisation and Association Council established by the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, concerning a Decision of the Stabilisation and Association Council adopting its rules of procedure
 Type: Decision
 Subject Matter: politics and public safety;  Europe;  European construction
 Date Published: 2015-10-22

 22.10.2015 EN Official Journal of the European Union L 277/17 COUNCIL DECISION (EU) 2015/1900 of 5 October 2015 establishing the position to be taken on behalf of the European Union within the Stabilisation and Association Council established by the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, concerning a Decision of the Stabilisation and Association Council adopting its rules of procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 115 of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (the Agreement), establishes a Stabilisation and Association Council. (2) Article 116 of the Agreement provides that the Stabilisation and Association Council is to adopt its own rules of procedure. (3) Article 118 of the Agreement provides that the Stabilisation and Association Council is to be assisted by a Stabilisation and Association Committee (the Committee). (4) Article 118 of the Agreement also provides that the Stabilisation and Association Council is to, in its rules of procedure, determine the duties of the Committee and that the Stabilisation and Association Council may delegate any of its powers to the Committee. (5) Article 120 of the Agreement provides that the Stabilisation and Association Council may decide to set up other special committees or bodies that can assist it in carrying out its duties. It further provides that the Stabilisation and Association Council is to, in its rules of procedure, determine the composition and the duties of such committees and bodies and how they are to function, HAS ADOPTED THIS DECISION: Sole Article The position to be adopted on behalf of the European Union, within the Stabilisation and Association Council established by Article 115 of the Agreement in relation to a Decision of this Stabilisation and Association Council adopting its rules of procedure, shall be based on the draft Decision of the Stabilisation and Association Council, attached to this Decision. Minor amendments to this draft Decision may be accepted without further decision by the Council. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT DECISION No 1 OF THE EU  BOSNIA AND HERZEGOVINA STABILISATION AND ASSOCIATION COUNCIL of [date] adopting its rules of procedure THE STABILISATION AND ASSOCIATION COUNCIL, Having regard to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (the Agreement), and in particular Articles 115, 116, 118 and 120 thereof, Whereas the Agreement entered into force on 1 June 2015, HAS ADOPTED THIS DECISION: Article 1 Chairmanship The Parties shall hold the chairmanship of the Stabilisation and Association Council alternately for a period of 12 months. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December of the same year. Article 2 Meetings The Stabilisation and Association Council shall meet at ministerial level once a year. Special sessions of the Stabilisation and Association Council may be held at the request of either Party, if the Parties so agree. Unless otherwise agreed by the Parties, each session of the Stabilisation and Association Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties. Meetings of the Stabilisation and Association Council shall be jointly convened by the Secretaries of the Stabilisation and Association Council in agreement with the Chair. Article 3 Representation The members of the Stabilisation and Association Council may be represented if unable to attend. If a member wishes to be so represented, he must notify the Chair of the name of his representative before the meeting at which he is to be so represented. The representative of a member of the Stabilisation and Association Council shall exercise all the rights of that member. Article 4 Delegations The members of the Stabilisation and Association Council may be accompanied by officials. Before each meeting, the Chair shall be informed of the intended composition of the delegation of each Party. A representative of the European Investment Bank shall attend the meetings of the Stabilisation and Association Council, as an observer, when matters which concern the Bank appear on the agenda. The Stabilisation and Association Council may invite non-members to attend its meetings in order to provide information on particular subjects. Article 5 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Mission of Bosnia and Herzegovina to the European Union shall act jointly as Secretaries of the Stabilisation and Association Council. Article 6 Correspondence Correspondence addressed to the Stabilisation and Association Council shall be sent to the Chair of the Stabilisation and Association Council at the address of the General Secretariat of the Council of the European Union. The two Secretaries shall ensure that correspondence is forwarded to the Chair of the Stabilisation and Association Council and, where appropriate, circulated to other members of the Stabilisation and Association Council. Correspondence circulated shall be sent to the Secretariat-General of the Commission, the European External Action Service, the Permanent Representations of the Member States and the Mission of Bosnia and Herzegovina to the European Union. Communications from the Chair of the Stabilisation and Association Council shall be sent to the addressees by the two Secretaries and circulated, where appropriate, to the other members of the Stabilisation and Association Council referred to in the second paragraph. Article 7 Publicity Unless otherwise decided, the meetings of the Stabilisation and Association Council shall not be public. Article 8 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Stabilisation and Association Council to the addressees referred to in Article 6 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chair has received a request for inclusion on the agenda not later than 21 days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of despatch of the agenda. The agenda shall be adopted by the Stabilisation and Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The Chair may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 9 Minutes Draft minutes of each meeting shall be drawn up by the two Secretaries. The minutes shall, as a general rule, indicate in respect of each item on the agenda:  the documentation submitted to the Stabilisation and Association Council,  statements requested for entry by a member of the Stabilisation and Association Council,  the decisions taken and recommendations made, the statements agreed upon and the conclusions adopted. The draft minutes shall be submitted to the Stabilisation and Association Council for approval. When approved, the minutes shall be signed by the Chair and the two Secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union, which will act as depository of the documents of the Association. A certified copy shall be forwarded to each of the addressees referred to in Article 6. Article 10 Decisions and recommendations 1. The Stabilisation and Association Council shall take its decisions and make recommendations by common agreement of the Parties. The Stabilisation and Association Council may take decisions or make recommendations by written procedure if both Parties so agree. 2. The decisions and recommendations of the Stabilisation and Association Council, within the meaning of Article 117 of the Agreement, shall be entitled respectively Decision and Recommendation followed by a serial number, by the date of their adoption and by a description of their subject matter. The decisions and recommendations of the Stabilisation and Association Council shall be signed by the Chair and authenticated by the two Secretaries. Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6. Each Party may decide on the publication of decisions and recommendations of the Stabilisation and Association Council in its respective official publication. Article 11 Languages The official languages of the Stabilisation and Association Council shall be the official languages of the two Parties. Unless otherwise decided, the Stabilisation and Association Council shall base its deliberations on documentation drawn up in these languages. Article 12 Expenses The European Union and Bosnia and Herzegovina shall each defray the expenses they incur by reason of their participation in the meetings of the Stabilisation and Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents as well as other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 13 Stabilisation and Association Committee 1. A Stabilisation and Association Committee (the Committee) is hereby established in order to assist the Stabilisation and Association Council in carrying out its duties. It shall be composed of representatives of the Council of the European Union and of representatives of the European Commission, on the one hand, and of representatives of the Council of Ministers of Bosnia and Herzegovina on the other, normally at senior civil servant level. 2. The Committee shall prepare the meetings and the deliberations of the Stabilisation and Association Council, implement the decisions of the Stabilisation and Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Agreement. It shall consider any matter referred to it by the Stabilisation and Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Agreement. It shall submit proposals or any draft decisions or recommendations for adoption to the Stabilisation and Association Council. 3. In cases where the Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Committee. The consultation may continue in the Stabilisation and Association Council if the two Parties so agree. 4. The rules of procedure of the Committee are annexed to this Decision. Done at For the Stabilisation and Association Council The Chair ANNEX to DECISION No 1 OF THE EU  BOSNIA AND HERZEGOVINA STABILISATION AND ASSOCIATION COUNCIL of [date] Rules of Procedure of the Stabilisation and Association Committee Article 1 Chairmanship The Parties shall hold the chairmanship of the Committee alternately for a period of 12 months. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December of the same year. Article 2 Meetings The Committee shall meet when circumstances require, with the agreement of both Parties. Each meeting of the Committee shall be held at a time and place agreed by both Parties. Meetings of the Committee shall be convened by the Chair. Article 3 Delegations Before each meeting, the Chair shall be informed of the intended composition of the delegation of each Party. Article 4 Secretariat An official of the European Commission and an official of Bosnia and Herzegovina shall act jointly as Secretaries of the Committee. All communications to and from the Chair of the Committee provided for in this Decision shall be forwarded to the Secretaries of the Committee and to the Secretaries and the Chair of the Stabilisation and Association Council. Article 5 Publicity Unless otherwise decided, the meetings of the Committee shall not be public. Article 6 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Committee to the addressees referred to in Article 4 not later than 30 working days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chair has received a request for inclusion on the agenda not later than 35 working days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the agenda. The Committee may ask experts to attend its meetings in order to provide information on particular subjects. The agenda shall be adopted by the Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The Chair may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 7 Minutes Minutes shall be taken for each meeting and shall be based on a summing up by the Chair of the conclusions arrived at by the Committee. When approved by the Committee, the minutes shall be signed by the Chair and by the Secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 4. Article 8 Decisions and recommendations In the specific cases where the Committee is empowered by the Stabilisation and Association Council under Article 118 of the Agreement to take decisions or make recommendations, these acts shall be entitled respectively Decision and Recommendation, followed by a serial number, the date of their adoption and a description of their subject matter. Decisions and recommendations shall be made by common agreement between the Parties. The Committee may take decisions or make recommendations by written procedure if both Parties so agree. The decisions and recommendations of the Committee shall be signed by the Chair and authenticated by the two Secretaries and shall be forwarded to the addressees referred to in Article 4. Each Party may decide on the publication of the decisions and recommendations of the Committee in its respective official publication. Article 9 Expenses The European Union and Bosnia and Herzegovina shall each defray the expenses they incur by reason of their participation in the meetings of the Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents as well as other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 10 Subcommittees and special groups The Committee may create subcommittees or special groups to work under its authority. They shall report to the Committee after each of their meetings. The Committee may decide to abolish any existing subcommittees or groups, lay down or modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties. Those subcommittees and groups shall not have any decision-making powers. ANNEX for the information of the council only DRAFT DECISION No 1/2015 OF THE EU  BOSNIA AND HERZEGOVINA STABILISATION AND ASSOCIATION COMMITTEE of [ ¦] 2015 creating subcommittees and special groups THE STABILISATION AND ASSOCIATION COMMITTEE, Having regard to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, and in particular Article 119 thereof, Having regard to its rules of procedure, and in particular Article 10 thereof, HAS ADOPTED THIS DECISION: Sole Article The subcommittees and special groups listed in Annex I are hereby created. Their terms of reference are set out in Annex II. Done at ¦, on day/month 2015. For the Stabilisation and Association Committee The Chair ANNEX I EU  BOSNIA AND HERZEGOVINA STABILISATION AND ASSOCIATION AGREEMENT Multidisciplinary Subcommittee Structure Title Issues Agreement Article 1. Trade, Industry, Customs and Taxation Free Movement of Goods Art. 18 Industrial Products Art. 19-23 Commercial questions Art. 32-46 Standardisation, metrology, accreditation, certification, conformity assessment, and market surveillance Art. 75 Industrial co-operation Art. 92 SMEs Art. 93 Tourism Art. 94 Customs Art. 97 Taxation Art. 98 Rules of origin Protocol 2 Administrative assistance in customs matters Protocol 5 2. Agriculture and Fisheries Agricultural products sensu lato Art. 24, 26(1), 26(2), 29, 30 and 33 Agricultural products sensu stricto Art. 27(1)(2) and 27(4) Fisheries products Art. 26 and 28 Processed agricultural products Art. 25, Protocol 1 Wine Art. 27(5) and Protocol 7 Protection of geographical indications for agricultural and fishery products and foodstuffs other than wine and spirits Art. 31 Agriculture and the agro-industrial sector, veterinary and phytosanitary matters Art. 95 Fisheries co-operation Art. 96 Food safety Art. 95 3. Internal Market and Competition Right of establishment Art. 50-56 Supply of services Art. 57-59 Other questions related to Title V of the Agreement Art. 63-69 Approximation of legislation and law enforcement Art. 70 Competition Art. 71-72, Protocol 4 Intellectual, industrial and commercial property Art. 73 Public procurement Art. 74 Banking, insurance and other financial services Art. 89 Consumer protection Art. 76 Public health 4. Economic and financial issues and statistics Capital movements and payments Art. 60-62 Economic policy Art. 87 Statistical co-operation Art. 88 Investment promotion and protection Art. 91 Financial co-operation Art. 112-114 5. Justice, freedom and security Judiciary and fundamental rights, including anti-discrimination Art. 78 Police co-operation and Judicial co-operation Art. 78 Rule of law Art. 78 Data protection Art. 79 Visa, border control, asylum and migration Art. 80 Illegal immigration and readmission Art. 81 Money laundering Art. 82 Drugs Art. 83 Counter terrorism Art. 85 Crime and other illegal activities Art. 84 6. Innovation, information society, and social policy Movement of workers Art. 47-49 Working conditions and equal opportunities Art. 77 Social co-operation Art. 99 Education and training Art. 100 Cultural co-operation Art. 101 Information and communication Art. 105 Co-operation in the audio-visual field Art. 102 Electronic communications networks and services Art. 104 Information society Art. 103 Research and technological development Art. 109 7. Transport, energy, environment, and regional development (1) Transport Art. 53, 59, 106 and Protocol 3 Energy Art. 107 Nuclear safety Art. 107 Environment Art. 108 Climate change Art. 108 Civil protection Art. 108 Regional and local development 110 Structure of the Special groups Title Issues Agreement Article Special Group for reform of public administration Public administration reform Title VI Legal approximation and law enforcement, Art. 70 and Title VII, Justice and Home Affairs, Art. 78, Art. 111 (1) For the purposes of implementing Protocol 3 to the Agreement, this sub-committee shall act as the special sub-committee mentioned in Article 21 of this Protocol. ANNEX II TERMS OF REFERENCE OF THE EU  BOSNIA AND HERZEGOVINA SUBCOMMITTEES AND SPECIAL GROUPS Composition and Chairmanship The subcommittees and the special group on public administration reform (PAR) shall be composed of representatives of the European Commission and representatives of the government of Bosnia and Herzegovina. They shall be chaired alternately by the two parties. The Member States will be informed and invited to the meetings of the subcommittees and the special group on PAR. Secretariat An official of the European Commission and an official of the government of Bosnia and Herzegovina shall act jointly as secretaries of each of the subcommittees and of the special group on PAR. All communications concerning the subcommittees shall be forwarded to the secretaries of the relevant subcommittee and of the special group on PAR. Meetings The subcommittees and the special group on PAR shall meet whenever circumstances require, with the agreement of both Parties. Each meeting of a subcommittee or the special group on PAR shall be held at a time and place agreed by both Parties. If both Parties agree, the subcommittees and the special group on PAR may invite experts to their meetings to provide the specific information requested. Agenda and supporting documentation The Chair and the secretaries shall draw up a provisional agenda for each meeting not later than 30 working days before the beginning of the meeting. The provisional agenda shall include items in respect of which a request for inclusion has been received by the secretaries not later than 35 working days before the beginning of the meeting. Following the agreement of the provisional agenda for each meeting and not later than 10 working days before the beginning of the meeting the secretary from Bosnia and Herzegovina shall submit to the secretary from the European Commission the necessary written documentation following the items agreed in the provisional agenda. In case the deadline mentioned in paragraph 3 is not respected, the meeting shall be automatically cancelled without further notice. Subject matters The subcommittees shall discuss issues related to the areas of the Agreement as listed in the multidisciplinary subcommittee structure. Progress regarding the approximation, implementation and enforcement of legislation shall be assessed under all subject matters. The subcommittees shall examine any problems that may arise in their relevant sectors and shall suggest possible steps to be taken. The subcommittees shall also serve as fora for the further clarification of the acquis and shall review progress made by Bosnia and Herzegovina in conforming to the acquis in line with commitments taken under the Agreement. The special group on PAR shall discuss issues related to public administration reform and suggest possible steps to be taken. Minutes Minutes shall be taken for and agreed after each meeting. A copy of the minutes shall be forwarded by the secretary of the subcommittee or the special group on PAR to the Secretary of the Committee. Publicity Unless otherwise decided, the meetings of the subcommittees and of special groups on PAR shall not be public.